Citation Nr: 9904219	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  93-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1950 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1991 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.   

As will be discussed in greater detail below, in November 
1995, the Board remanded this case for further evidentiary 
development.  This was accomplished, and the appellant's 
claims folder has been returned to the Board for appellate 
consideration.

FINDING OF FACT

There is no competent medical evidence of record of a nexus, 
or link, between the appellant's current left knee disability 
and any injury or other incident of the appellant's period of 
service.  


CONCLUSION OF LAW

The appellant's left knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records reflect that in June 
1952, the appellant twisted his left knee causing immediate 
sharp pain and swelling.  For the next two to three days, the 
appellant had pain, swelling, and stiffness of the joint, and 
he was unable to work.  According to the report, the 
appellant was placed on crutches, but the aching and swelling 
of the knee continued for three weeks.

In July 1952, the appellant was transferred to the VA Naval 
Hospital in Portsmouth, Virginia.  The appellant was 
diagnosed with internal derangement of the left knee.  At the 
time of admission, the appellant was placed on a program of 
bed rest and was directed to perform straight leg raising 
exercises.  While the appellant was hospitalized, his left 
knee was placed in a padded plaster cylinder cast for 
approximately one month.  According to the report, after the 
cast was removed, the appellant started on a program of 
DeLorme exercises, in addition to the straight leg raising 
exercises that he had previously been performing.  The report 
shows that the appellant's progress was gradual, but 
continual.  On the appellant's discharge from the hospital, 
he had a full range of motion and he was able to lift 25 
pounds by the DeLorme exercises.  The report also reflects 
that the appellant did not have any swelling.  According to 
the report, the appellant was released to duty, "fit for 
same".  

The remaining service medical records are negative for any 
complaints or findings of a left knee disability.  The 
appellant's separation examination, dated in October 1954, 
shows that at that time, the appellant's lower extremities 
were clinically evaluated as "normal."  

There are no medical records which indicate that the 
appellant experienced left knee problems for decades after 
service.  Private medical records from B.Y.C., M.D., from 
December 1981 to April 1991, show intermittent treatment for 
a right knee disability.  These records are negative for any 
complaints or findings of a left knee disability.

In March 1991, the appellant filed VA Form 21-526, Veteran's 
Application For Compensation or Pension.  At that time, the 
appellant stated that in 1953, he had injured his knee and 
was subsequently hospitalized for three months.  The 
appellant indicated that he was currently receiving treatment 
for a knee disability.  The Board notes that the appellant 
did not specify which knee he had injured.
 
In a rating action, dated in June 1991, the RO denied the 
appellant's claim for entitlement to service connection for a 
left knee disability.  At that time, the RO primarily based 
its decision on the results of the appellant's April 1991 VA 
examination, which was negative for any findings of a current 
left knee disability.  The RO also denied the appellant's 
claim for entitlement to service connection for a right knee 
disability.  

In July 1991, the appellant filed his Notice of Disagreement 
(NOD).  At that time, he stated that he had injured his left 
knee during service.  The appellant indicated that subsequent 
to his in-service left knee injury, he had suffered from 
chronic left knee pain.  In September 1991, the appellant 
filed his substantive appeal.  At that time, he stated that 
there had been a mistake and that during service, he had 
injured his right knee, not his left knee.  The appellant 
further maintained that he suffered from a right knee 
disability, and he was going to have his right knee replaced.  

In June 1992, the appellant submitted a second substantive 
appeal.  At that time, he reiterated his contention that 
while he was in the military, he had suffered a right knee 
injury and not a left  knee injury.  The appellant further 
stated that he had arthritis in his right knee.  He 
maintained that because of the pain and stiffness in his 
right knee, he had been forced to shift most of his weight to 
the left knee, causing him to develop a left knee disability.  

In May 1993, the appellant underwent a VA examination.  An x-
ray of the appellant's left knee was interpreted as showing 
the following: (1) minimal degenerative joint disease, (2) 
most probably popliteal region, five millimeters, synovial 
osteochondromatosis, and (3) severe arteriosclerotic femoral, 
popliteal, and tibial arteries.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner diagnosed the appellant with the following: (1) 
status post right complete knee replacement in 1992, and (2) 
minimal degenerative joint disease of the left knee with 
popliteal synovial osteochondromatosis.  

In a November 1995 decision, the Board denied the appellant's 
claim of entitlement to service connection for a right knee 
disability.  The Board acknowledged the appellant's 
contention that during service he injured his right knee and 
not his left knee.  However, the Board noted that while the 
appellant was competent to describe the symptoms he 
experienced during service, he was not competent to establish 
an etiological relationship between his current right knee 
disability and service.  The Board further noted that the 
appellant's service medical records were devoid of any 
complaints or findings pertaining to the right knee.  Thus, 
the Board determined that there was no competent medical 
evidence which showed a nexus between the appellant's current 
right knee disability and his period of service.  
Accordingly, the appellant's claim for service connection for 
a right knee disability was denied.  

The Board also remanded the appellant's claim of entitlement 
to service connection for a left knee disability for further 
evidentiary development.  The Board observed that secondary 
service connection for the left knee disability based on the 
appellant's right knee disability was unavailable to the 
appellant since his right knee disability was not service-
connected.

In February 1997, the appellant underwent a VA examination.  
At that time, the physical examination showed that the 
appellant walked with a limp on the left.  Chronic swelling 
was noted on the left knee.  X-rays were interpreted as 
showing degenerative joint disease of the left knee.  
Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
medial anterior instability of the left knee which was due to 
degenerative osteoarthritic changes with internal 
derangement.  

In January 1998, the RO requested a clarification from the VA 
examiner in regards to his medical opinion in  the 1997 VA 
examination report.  The RO specifically requested that the 
examiner provide a medical opinion as to whether or not the 
appellant's current left knee disorder was likely related to 
the left knee symptoms and complaints which were recorded 
during his military service.  

In January 1998, the VA examiner submitted an addendum to his 
February 1997 VA examination report.  The examiner indicated 
that according to the appellant's service medical records, 
the appellant had complaints of left knee pain and swelling 
during service.  The examiner reported that the appellant was 
subsequently found fit for duty and that during the 
appellant's separation examination, the lower extremities 
were noted to be normal.  According to the examiner, private 
medical records from December 1981 to October 1986 showed 
treatment for right knee pain.  The examiner noted that the 
records also indicated that the appellant underwent 
diagnostic arthroscopy of the right knee, and in September 
1986, the appellant underwent operative arthroscopy of the 
right knee, with partial excision of the medial meniscus.  
According to the examiner, the above records did not show any 
complaints in regards to the appellant's left knee.

It was the examiner's opinion that in light of the reported 
medical history, the appellant's current degenerative changes 
and instability of the left knee were unrelated to the left 
knee complaints in service.  

Relevant law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110. 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for a chronic disease such as arthritis if it 
becomes compensably manifest within one year of service 
discharge. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1998).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1997); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Service connection may also be granted for any 
additional impairment of a non service-connected disability 
by a service-connected disability. 38 U.S.C.A. § 1131. See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Veterans Appeals stated that "a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

Initial matters

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible based upon the clinical evidence 
of record and the evidentiary assertions provided by the 
appellant which are within the competence of lay party.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); King v. Brown, 5 
Vet. App. 19 (1993).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in November 
1995.  At that time, the Board noted that the appellant's 
service medical records showed that the appellant incurred an 
injury to the left knee and was hospitalized for several 
months as a result thereof.  The Board further observed that 
at present, the appellant had been diagnosed with 
degenerative joint disease of the left knee.  Therefore, the 
Board remanded the case and requested that the RO obtain 
additional records, VA or private, inpatient or outpatient.  
The Board also requested that the RO provide the appellant 
with a comprehensive VA examination in order to determine the 
nature and extent of any current left knee disability.  The 
examiner was requested to review the claims folder and 
provide an opinion regarding the etiology of any left knee 
disability which was found to be present, to include whether 
it was at least as likely as not that the current left knee 
disability, if found, was related to the complaints and 
findings noted in service.  

In correspondence from the RO to the appellant dated in 
January 1996 and in July 1996, the RO requested that the 
appellant identify providers who had treated him for any left 
knee disability since service.  The Board notes that the 
record is negative for a reply from the appellant.  In 
addition, as discussed in detail above, in February 1997 the 
appellant underwent a VA examination, and in January 1998, 
the VA examiner from the appellant's February 1997 VA 
examination submitted an addendum to his February 1997 
examination report.  Therefore, the Board is satisfied that 
all available relevant evidence is of record and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to this claim has been met.  

Discussion

The United States Court of Veterans Appeals (Court) has held 
that in order to establish service connection, there must be 
evidence of both disease or injury in service and a present 
disability which is attributable to such disease or injury.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the Board observes that during service, 
the appellant was diagnosed with an internal derangement of 
the left knee.  Moreover, the appellant has presented 
evidence of a current diagnosis of a left knee disability.  
However, there is no competent medical evidence of record 
that establishes a nexus, or link, between any current left 
knee disability and the appellant's military service.  As 
previously stated, the Court has held that in order to 
establish service connection, there must be evidence of a 
disease or injury in service and a present disability which 
is attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at 41, 143 [emphasis added by the Board].  

The Board observes that in January 1998, the VA examiner 
submitted an addendum to his February 1997 VA examination 
report.  The examiner indicated that in his opinion, the 
appellant's degenerative changes and instability of the left 
knee were unrelated to the left knee complaints in service.  
In essence, the examiner relied on the medical history of 
record, which indicated that, although the appellant did 
indeed experience a left knee injury during service which 
required hospitalization and treatment, there were no 
reported problems upon discharge from the hospital, in 
service after the hospitalization, during the appellant's 
separation physical examination, and for a number of years 
thereafter.

The appellant has submitted no medical evidence to the 
contrary.  His own lay statements to the effect that his 
current left knee disability is related to the in-service 
injury not competent medical nexus evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board further 
notes that at times during the course of this appeal, the 
appellant even denied that he had a left knee injury during 
service.  

At times, the appellant has ascribed his current left knee 
disability to his right knee disability.  Service connection 
has been denied for the right knee disability.  As the Board 
observed in the November 1995 remand, secondary service 
connection for the left knee disability is not in order; a 
claim for secondary service connection requires a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  

Therefore, in light of the above, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim.  Based on the evidence of record, in particular the 
medical history reported above and especially the opinion of 
the VA examiner in January 1998, the Board concluded that the 
appellant's current left knee disability was not incurred in 
or aggravated by service.  Accordingly, service connection 
for a left knee disability is denied.  

ORDER

Entitlement to service connection for a left knee disability 
is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

